Title: To Thomas Jefferson from Thomas Main, 29 October 1805
From: Main, Thomas
To: Jefferson, Thomas


                  
                     Sir
                     
                     Nursery near Geo: TownOctr. 29th. 1805.
                  
                  Intending to set off for Richmond in a day or two, I have directed the bearer to wait for the Letter which you was so obliging as to offer me.
                  With great and sincere respect, I am, Sir. Your grateful humble servt.
                  
                     Thos. Main.
                  
               